DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (US2013/0234504).
Re claim 1, Morita teaches a power supply control apparatus (controller <32>) for application to a power supply system (see Fig. 1), the power supply system including a first storage battery (lithium-ion battery <31>) and a second storage battery (lead battery <20>) that are connected in parallel to a power generator (alternator <10>), and a switch (switch <34>) that is provided on an electrical path (see [0025], [0027], Fig. 1 regarding electrical path between batteries <20>,<31>) that connects the first storage battery and the second storage 
a processor (controller <32>) configured to:
determine occurrence of a startup signal abnormality in which the startup signal has not been received by the power supply control apparatus (see [0063-0064], [0066], Figs. 1, regarding controller determining IG switch signal is not received by controller; note that as currently drafted and under broadest reasonable interpretation the claim does not specifically define how the startup signal abnormality is determined aside from generally that the startup signal is not received); and 
operate the switch to a closed state in response to determination of the occurrence of the startup signal abnormality (see [0063-0064], [0066], Figs. 1 regarding controller closing second switch <34> in response to not receiving the IG signal/signal low when IG switch turned off). See Morita: [0019-0022], [0025-0027], [0030-0033], [0049-0050], [0062-0066], Figs. 1-2. See also response to arguments below for further discussion.
Re claim 2, Morita teaches the power supply control apparatus according to claim 1, wherein: the power supply control apparatus is configured to communicate with an other control apparatus (ECU <40>) via a communication line (see [0020], Fig. 1 regarding communication with ECU <40>); and the processor is configured to determine that the startup signal abnormality has occurred in response to input of the startup signal being stopped in a state in which communication with the other control apparatus is being performed (see [0064-0066], Fig. 1 regarding determining IG signal not received, performed while ECU is active and communicating information such as battery voltage for fault determination processes; note as currently drafted the claim does not specify how determination of the abnormality being present/absent depends on the communication being present/not present and the context for when the other control apparatus would be expected to be active/communicating in relation to the startup signal as possibly intended).
Re claim 9, Morita teaches the power supply control apparatus according to claim 1, wherein the processor is configured to determine that input of the startup signal has returned to normal based on an amount of time within which input of the startup signal is continued being equal to or greater than a predetermined amount of time, in response to the startup signal being subsequently received by the power supply control apparatus after the startup signal abnormality is determined to have occurred (see Morita: [0030-0033], [0064], [0066], Figs. 1, 2 regarding determining IG switch signal being received/high level subsequently during general operation of the vehicle, received necessarily for some amount of time necessary for the signal to be detected, and performed when vehicle starts; note the claim does not specify 
Re claim 10, Morita teaches the power supply control apparatus according to claim 1, wherein: the startup signal is provided as a plurality of startup signals respectively received by the power supply control apparatus from a plurality of routes (see Morita: [0030], [0032], [0049-0050], Fig. 1 regarding keyswitch signals including IG signal and ACC signal provided via electrical lines to <303> and <305>); and the processor is configured to determine that the startup signal abnormality in response to input of at least a portion of the startup signals being stopped (see Morita: [0066], Figs. 1, and discussion of claim 1 regarding determining IG signal not received).
Re claim 11, Morita teaches the power supply control apparatus according to claim 1, wherein: the power supply control apparatus is applied to the power supply system that includes the switch as a first switch (switch <34>), and a second switch (switch <33>) that is provided between the second storage battery (<20>) and the connection point (electrical node between switches <33> and <34>) on the electrical path (see [0025], [0027], Fig. 1 regarding connection of switch <33>; note electrical connection under broadest reasonable interpretation may comprise direct or indirect connection); and the processor is configured to operate the first switch to the closed state and the second switch to the open state in response to the startup signal abnormality being determined to have occurred (see Morita: [0066], Fig. 1, and discussion of claim 1, regarding closing switch <34> and opening switch <33> when IG signal not received).
Re claim 12, Morita teaches a battery unit (see Fig. 1) comprising: 

a processor (controller <32>) configured to:
determine whether a startup signal abnormality in which the startup signal has not been received by the power supply control apparatus in a normal manner has occurred (see [0063-0064], [0066], Figs. 1, regarding controller determining IG switch signal is not received by controller; note that as currently drafted and under broadest reasonable interpretation the claim does not specifically define how the startup signal abnormality is determined aside from 
operate the switch to a closed state in response to the startup signal abnormality being determined to have occurred (see [0063-0064], [0066], Figs. 1 regarding controller closing second switch <34> in response to not receiving the IG signal/signal low when IG switch turned off); 
a first terminal (connection node between lithium battery <31> and switch <34>, see [0025], Fig. 1) that is connected to the first storage battery; 
a second terminal (connection node between lead battery <20> and conductor line <22>, see [0019], Fig. 1) that is connected to the power generator; 
a signal input terminal (IG terminal <305>, see [0029], Fig. 1) to which the startup signal is received; and 
a connection path that connects the first terminal and the second terminal (see Fig. 1), wherein 
the switch is provided on the connection path (see Fig. 1), and 
the second storage battery (lead battery <20>) is provided in the battery unit (see [0019], [0025], Fig. 1 regarding electrical connection of components as part of overall battery system; note the claim as drafted does not require particular structure for the battery unit beyond a general designation of group of parts, and that individual electrical components necessarily are connected to each other physically at some connection point/terminal). See Morita: [0019-0022], [0025-0027], [0030-0033], [0062-0066], Figs. 1-2, and discussion of claim 1 above regarding similar features.

Allowable Subject Matter
Claims 3-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 would be allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a power supply control apparatus having features of claims 1 and 2, wherein "the power supply control apparatus is applied to an in-vehicle power supply system that is mounted in a vehicle and in which communication via the communication line is performed in accompaniment with a power supply switch of the vehicle being turned on and the startup signal is supplied to the power supply control apparatus in accompaniment with the power supply switch being turned on; and after the processor determines that the startup signal abnormality has occurred, the processor sets the switch to the closed state as a result of communication with the other control apparatus being performed and sets the switch to an open state as a result of communication with the other control apparatus not being performed". As discussed above, Morita broadly discloses a power supply control apparatus having recited arrangement of batteries, power generator, and switch, and further discloses application to a vehicle. Although Morita generally discloses operation of switch between batteries in response to not receiving startup signal, as well as general communication being performed with another control apparatus, Morita and the prior art of record does not sufficiently teach or suggest 
Re claims 4-7, the claims would be allowable for being dependent on claim 3.
Claim 8 would be allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a power supply control apparatus having features of claims 1 and 2, wherein "the power supply control apparatus is applied to an in-vehicle power supply system that is mounted in a vehicle and in which communication via the communication line is performed in accompaniment with a power supply switch of the vehicle being turned on and the startup signal is supplied to the power supply control apparatus in accompaniment with the power supply switch being turned on; and the processor is configured to determine that input of the startup signal has returned to normal based on the startup signal being received by the power supply control apparatus in a state in which communication with the other control apparatus is not being performed after the startup signal abnormality is determined to have occurred". As discussed above, Morita broadly discloses a power supply control apparatus having recited arrangement of batteries, power generator, and switch, and further discloses application to a vehicle. Although Morita generally discloses operation of the switch in response to not receiving startup signal and .

Response to Arguments
Applicant's arguments filed 15 June 2021 have been fully considered but they are not persuasive as applied to the currently amended claims.
Regarding arguments against 35 USC 102 rejection of claims 1, 12 in light of Morita, the arguments are not persuasive. In response to applicant's argument that Morita fails to show certain features of applicant’s invention such as operation of switch between first and second battery in response to determining a startup signal abnormality where startup signal is unintentionally stopped, it is noted that the intended features upon which applicant relies (i.e., determination of startup signal abnormality where the startup signal is unintentionally stopped) is not explicitly recited in the claims with sufficient detail, such that the broadest reasonable interpretation of the claims encompass subject matter broader than the intended features.  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Although Applicant's Specification may disclose a specific manner in which a startup signal abnormality is distinguished from other situations where the startup signal is not received (i.e. based on whether communication is still being performed with other control apparatus expected to be active when vehicle has been started), the independent claims as currently drafted do not sufficiently define/detail how determination of startup signal abnormality is performed aside from the startup signal not being received, nor is the startup signal abnormality otherwise precisely defined, such that the claim limitations would not clearly distinguish over the features of Morita under broadest reasonable interpretation which operates the switch in various conditions where keyswitch signals are not received as discussed in detail above and previously. Applicant's arguments regarding differences in the intended but not explicitly claimed features of this application with particular features of Morita is therefore not persuasive since at present it would appear that the disclosed operations of Morita would still anticipate the limitations as they are presently claimed and under broadest reasonable interpretation. Even if the overall intended features of Applicant's Specification may differ from Morita, such features are not presently explicitly required by the claim language in a manner that would clearly distinguish the claim limitations from the operations of Morita.
It is generally recommended Applicant consider amending the claims such that they explicitly require corresponding details of how startup signal abnormality determination is made, such as based on reception of the startup signal together with determination of whether communication is being performed with the other control apparatus expected to be started .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836